The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to Applicant’s reply filed on August 12, 2022.

Status of Claims
Claims 1-4 are currently pending and are the subject of this office action.
Claims 1-4 are presently under examination.

Priority
This application is a continuation of U.S. patent application serial no. 16/830,357 filed March 26, 2020, which is a continuation of U.S. patent application serial no. 16/287,201 filed February 27, 2019 (now U.S. patent no. 10,646,459), which is a divisional of U.S. patent application serial no. 16/017,345 filed June 25, 2018 (now U.S. patent no.10, 278,960), which claims the benefit of U.S. provisional patent application serial no. 62/524,221 filed June 23, 2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 stand rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-4 recite a method of treating prostate cancer comprising the administration of a composition comprising ozanimod or a salt thereof.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
As illustrative of the state of the art regarding the treatment of prostate cancer in general, the Examiner refers to Lauer et. al. (Expert Opinion on Drug Discovery (2015) 10:81-89).
Lauer teaches that “while metastatic prostate cancer remains and incurable tumor, remarkable progress has been made with novel drug design strategies for this incurable disease” (see Introduction on page 81).
“Androgen deprivation therapy, whether surgical or medical, remains the mainstay of treatment to this day.  Prostate cancer regularly develops treatment resistance and progresses in spite of androgen depletion, representing the state of castration-resistant prostate cancer (CRPC)” (See page 82, left column, second paragraph).  Then, Lauer teaches the major drugs for the treatment of the different types of prostate cancer, none of which includes ozanimod (see section 2 through 8).
The authors conclude:  “human prostate cancer is a prevalent disease with an inherent challenge for clinicians to determine what patients will require aggressive treatment versus patients that would benefit more from active surveillance without immediate treatment (see section 10, on page 86)
This article plainly demonstrates that the art of treating prostate cancer is extremely unpredictable.

Finally, a search of the literature revealed no association between ozanimod and the treatment of prostate cancer.

4.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The specification provides no data either in vitro or in vivo showing any efficacy in treating prostate cancer comprising the administration of ozanimod or a salt thereof.
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art such as the pharmaceutical art in general, and the treatment of prostate cancer, is required for practice of the claimed invention.

5.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), there is a high unpredictability in the art of treating prostate cancer.  Based on this and in the absence of experimental evidence commensurate in scope with the claims (see: 4. The amount of direction or guidance and the presence or absence of working examples above), the skilled in the art will not accept ozanimod, will be effective in treating GERD as inferred by the claims and contemplated by the specification because neither the prior art nor the specification disclose a single experiment that shows or suggests any efficacy in treating prostate cancer comprising the administration of ozanimod.
So, determining is ozanimod, will be effective in treating prostate cancer, will require assaying ozanimod in an assay that correlates with the treatment of prostate cancer, and then further determine their efficacy in a validated animal model and the therapeutically effective amount.

All this is undue experimentation given the limited guidance and direction provided by Applicants.

6.	Conclusion
Accordingly, the inventions of claims 1-4 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
As an initial matter, the method of the present invention is directed to, at least in part, treatment of prostate cancer using an effective amount of ozanimod or a pharmaceutically acceptable salt thereof. The Specification describes that the claimed invention comprises a pharmaceutical composition for treatment of cancer including a sphingosine-1-phosphate receptor-5 agonist such as ozanimod, or a pharmaceutically acceptable salt thereof, wherein the cancer is prostate cancer. See Specification at [0161]-[0162] and [0168]. The Specification describes that sphingosine-1-phosphate receptor agonists, such as ozanimod, induce apoptosis and/or necrosis of human cancer cells. See Specification at [0036]. The Specification demonstrates that ozanimod is effective in causing apoptosis of cancer cell lines (see Specification at [0079] and [0084]-[0087] and FIGs. 9-12) but not non-cancerous primary cells (see Specification at [0094] and FIG. 20). The Specification further provides guidance for selecting an effective amount of ozanimod or a pharmaceutically acceptable salt thereof for treatment. See, e.g., Specification at [0054], [0060], [0061], and [0084]-[0087].
Examiner’s response:
None of the above paragraphs deal with the treatment of prostate cancer.  The above paragraphs offer generalities about the possible efficacy of sphingosine-1-receptor agonists in the treatment of cancer.  The experimental data does not includ prostate cancer cell lines.   The fact that ozanimod (a sphingosine-1-receptor agonist) induced apoptosis in Hep G2 cell (hepatoma cell) for example, does not correlate at all with the efficacy in treating prostate cancer.

Applicant argues that:
The Lauer reference.
Examiner’s response:
The Lauer reference is a relatively recent review of the state of the art in the treatment of prostate cancer.  The Lauer reference teaches several new proposed mechanisms of action, none of which includes Sphingosine receptor agonists.

Applicant argues that:
The post-filing Venkatesan reference.	
Examiner’s response:
Applicant is presenting a post-filing reference (Venkatesan et. al. AACR; Cancer Res. (2009) 79: (13 Suppl.) Abstract # 2974).
According to MPEP 2164.05(a), the specification must be enabling as of the filing date:
The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."). Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing. In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402,405-06 (CCPA 1976); In re Budnick, 537 F.2d 535, 538, 190 USPQ 422, 424 (CCPA 1976) (In general, if an applicant seeks to use a patent to prove the state of the art for the purpose of the enablement requirement, the patent must have an issue date earlier than the effective filing date of the application.). While a later dated publication cannot supplement an insufficient disclosure in a prior dated application to make it enabling, an applicant can offer the testimony of an expert based on the publication as evidence of the level of skill in the art at the time the application was filed. Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304 (Fed. Cir. 1987). 
The sufficiency of a disclosure under 35 USC 101 and 112(a) is judged as of the application filing date; an appellant cannot cure an insufficient disclosure by relaying in publications or other material published after the filing date of an application, unless it is shown that the later publication is evidence of the state of the art existing at the time the application was filed (See in re Brana, 51 F.3d 1560 n.19 (Fed. Cir. 1995).
Compare In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977). (This court has approved use of later publications as evidence of the state of the art existing on the filing date of an application) with In re Glass, 492 F.2d 1228, 1232 (CCPA 1974) (later publications which add to the knowledge of the art cannot be used to supplement an insufficient disclosure).
In summary, Applicant cannot use the reference of Venkatesan et. al. in order to overcome the enablement rejection, because it was published after the effective filing date of the instant application and the information in the Venkatesan reference was not known at the time of the effective filing date of this application and it does not reflect the state of the art at the time of the effective filing date of this application.

NOTE: In order to accelerate prosecution, it is recommended that Applicant files an appeal brief or pre-appeal brief so third parties can evaluate the above rejection.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 15, 2022.